Citation Nr: 0802425	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.

2.  Tinnitus is not attributable to service.

3.  In an April 1991 rating decision, the RO denied service 
connection for PTSD.  A notice of disagreement was not 
received within the subsequent one-year period.

4.  Evidence submitted since the RO's April 1991 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The RO's April 1991 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

4.  New and material evidence has been received since the 
RO's April 1991 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in May and June 2004 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records 
and post-service medical treatment records been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant had 
been afforded VA post-service treatment.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his alleged hearing loss and tinnitus 
are related to his period of honorable service, as the 
standards of the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the claimant was not treated during service for 
hearing loss or tinnitus.  At no time did he have hearing 
loss within VA regulation or tinnitus.  There is no current 
medical evidence of either hearing loss or tinnitus.  The 
post-service treatment records reflect treatment for various 
medical problems including right ear otitis media, however, 
there were no complaints, findings, treatment, or diagnosis 
of either hearing loss or tinnitus.  Thus, all of the 
criteria set forth in McLendon have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
bilateral hearing loss and bilateral tinnitus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI) in service department records.  Service 
department audiometric charts dated from November 1, 1967 are 
presumed to be in ISO-ANSI units unless otherwise specified, 
while such charts in VA medical records dated after June 30, 
1966, are similarly presumed to be in ISO-ANSI units.  In 
order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by 
the figures in parentheses below.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Hearing Loss and Tinnitus

The service medical records reveal that the veteran was 
afforded an audiological evaluation on entrance examination 
in November 1966.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
-5(5)
N/A
5(10)
LEFT
5(20)
-5(5)
-10(0)
N/A
5(10)

In June 1967, the veteran was afforded an audiological 
evaluation after being exposed to jack hammers without ear 
protection.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
-5
LEFT
-5
-5
-5
10
5

The examiner indicated that the veteran's hearing was good.  

On his March 1971 separation examination, the veteran did not 
complain of any hearing problems or other ear problems.  On 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
15
5
5
10
5

The Board notes that the veteran did not have hearing loss 
within the meaning of 38 C.F.R. § 3.385 at any time.  

Post-service, the veteran has received medical treatment for 
various medical problems, but he never reported that he had 
hearing loss or tinnitus.  

In January 1991, the veteran filed a claim of service 
connection for hepatitis and PTSD.  He did not claim he had 
hearing loss or tinnitus.  In April 1991, the veteran was 
afforded a VA examination.  He reported having "ear 
problems," but an evaluation was normal.  He did not report 
hearing loss or tinnitus.  In November 2004, the veteran was 
treated by VA for otitis media.  He did not report nor was it 
shown that he had hearing loss or tinnitus. A May 2005 VA 
evaluation noted that the bilateral ear examination was 
unremarkable.  

In sum, there was no ear disease or injury during service.  
The separation examination shows that the veteran's hearing 
acuity was normal.  During the one year presumptive period 
after service, hearing loss disability was not manifest nor 
diagnosed.  There is no current diagnosis of bilateral 
hearing loss or bilateral tinnitus.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
Although the veteran is competent to report decreased hearing 
ability and to report ringing in his ears, he is not 
competent to report hearing loss within the meaning of 
38 C.F.R. § 3.385 as there is no indication that he has 
expertise in this regard.  Further, he is not competent to 
etiologically relate any hearing or tinnitus problems to 
service.  See Barr.  Thus, the veteran's lay assertions are 
not competent or sufficient.  

The veteran has never had, during service, or at other time, 
hearing loss disability as contemplated by 38 C.F.R. § 3.385.  
There is no competent evidence establishing that any current 
hearing impairment was manifest within one year of separation 
from service or is attributable to service.  Likewise, there 
is no competent evidence establishing that the veteran's 
complaints of tinnitus are attributable to service.  The 
veteran did not claim that he had any hearing loss or 
tinnitus when he filed a claim for VA compensation in 1991.  
He did not make any such allegations for over three decades 
since he separated from service.  Therefore, any assertions 
of chronicity and continuity are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).

Accordingly, service connection for bilateral hearing loss 
and bilateral tinnitus is denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


New and Material

The veteran contends that he has PTSD as the result of 
inservice stressors which occurred during his service in 
Vietnam.  

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

In an April 1991 rating decision, the RO denied service 
connection for PTSD.  The reason for the denial was that the 
available service data failed to confirm the requisite 
(combat) service that would indicate that the veteran had a 
stressor to support a diagnosis of PTSD.  A notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's April 1991 rating decision is 
final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no verified stressor.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of allegations of inservice stressors and treatise evidence 
showing that the veteran was purportedly in areas of Vietnam 
where there was enemy action.  The veteran and his 
representative assert that this evidence is sufficient to 
establish his claim per Pentecost v. Principi, 16 Vet. App. 
124 (2002).  Alternatively, they request that an attempt to 
verify the veteran's alleged stressor of sustaining incoming 
enemy and mortar fire be verified.  

The additional evidence is new and material.  Presuming the 
credibility, there is new and material evidence with regard 
to an alleged stressor.  Thus, this evidence cures the prior 
evidentiary defect, if presumed true.  

New and material evidence has been received since the RO's 
April 1991 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  

The application to reopen the claim of service connection for 
PTSD is reopened, and the appeal is granted to this extent 
only.  


REMAND

The record indicates that the veteran served in Vietnam.  The 
veteran has provided general contentions that his military 
unit in Vietnam was under mortar fire and enemy fire 
(firefights).  He alleges that he performed guard 
duty/perimeter duty.  There has been no attempt to verify 
this stressor.  The Board notes that the stressor is general 
in nature.  The veteran should be provided another 
opportunity to provide specific dates when the alleged mortar 
fire and enemy fire occurred.  Even if the veteran fails to 
do so, an attempt to verify the veteran's claimed stressors 
through the appropriate channels, to include the U.S. Armed 
Services Center for Research of Unit Records (CRUR) (Now 
called the U. S. Army and Joint Services Records Research 
Center (JSRRC)), should be made.  JSRRC should be provided 
with all pertinent information, to include copies of 
personnel records, units of assignment, and stressor 
statement.  JSRRC should specifically be requested to verify 
whether the units to which the veteran was attached in 
Vietnam were subject to enemy and mortar attacks.  If this 
alleged stressor cannot be verified, that should be stated.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be provided 
another opportunity to provide specific 
dates when the alleged mortar fire and 
enemy fire occurred.  An attempt should 
be made to verify the veteran's claimed 
stressors through the appropriate 
channels, to include JSRRC.  JSRRC should 
be provided with all pertinent 
information, to include copies of 
personnel records, units of assignment, 
and stressor statement.  JSRRC should 
specifically be requested to verify 
whether the units to which the veteran 
was attached in Vietnam were subject to 
sniper and mortar attacks.  If this 
alleged stressor cannot be verified, that 
should be stated.

2. The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


